                                             Case 4:20-cv-02579-PJH Document 47 Filed 04/01/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         TOMAS NAVARRETTE,
                                                                                         Case No. 20-cv-02579-PJH
                                  8                     Plaintiff,

                                  9               v.                                     ORDER GRANTING EXTENSION OF
                                                                                         TIME
                                  10        5 - KEYS CHARTER SCHOOL, et al.,
                                                                                         Re: Dkt. Nos. 45, 46
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The court is in receipt of two documents from plaintiff (Dkt. 45, 46) requesting

                                  15   extensions of time to respond to pending motions from defendants County of Butte and

                                  16   Five Keys Schools and Programs. Good cause appearing, the court GRANTS plaintiff’s

                                  17   motions for extension of time to respond.

                                  18            Plaintiff’s responses to both motions must be postmarked no later than April 9,

                                  19   2021, which is two weeks after the date his request was filed on the docket. Defendants

                                  20   may file replies to plaintiff’s responses. Such replies must be filed within seven days after

                                  21   plaintiff’s response is filed on the docket.

                                  22            The April 22, 2021, hearing date for defendants’ motions is VACATED, in view of

                                  23   plaintiff’s incarcerated status, and the motions will be decided on the papers.

                                  24            Plaintiff’s motion for appointment of counsel (Dkt. 32) is pending his contact with

                                  25   the pro se help desk (FedPro@SFBar.org or 415.782.8982).

                                  26   //

                                  27   //

                                  28   //
                                          Case 4:20-cv-02579-PJH Document 47 Filed 04/01/21 Page 2 of 2




                                  1          IT IS SO ORDERED.

                                  2    Dated: April 1, 2021

                                  3                                         /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                  4                                         United States District Judge
                                  5

                                  6

                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
